DETAILED ACTION

1.    	This correspondence is in response to AMENDMENTS and REMARKS filed on 01/28/2022.

2.    	Claims 1-4, 6-9, and 11-14 are pending. Claims 1, 6,  and 11 are in independent forms. Claims 1, 6, and 11 has been amended. Claims 5, 10, and 15-21 has been cancelled. 

Response to Arguments

3.    	Applicant's arguments with respect to the rejection of the pending claims over prior arts 

of record have been fully considered and are persuasive.


Allowable Subject Matter

4.    	Claims 1-4, 6-9, and 11-14  are allowed. No reason for allowance is needed as the record is clear in light of further search conducted.


Conclusion

5.    	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on statement of Reasons for Allowance".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571)270-7635. The examiner can normally be reached M-F 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571) 272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL AMBAYE/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433